DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 20 is objected to because of the following informalities:  
In line 2, “greater that” should be changed to “greater than”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16, 17, 19-21, 23 and 25-35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lauterbach et al. (DE 102013217663 A1).
	Lauterbach et al. discloses, with regards to claim:
	16.  A device for climate control of an interior of a machine in a food and beverage industry (fig. 1, element 135), [0001] ), the device comprising: 
an air discharge system for discharging air from the interior of the machine, the air discharge system comprising: 
a first air extraction duct (fig. 3, element 351) configured for first selective extraction of contaminated air or configured for second selective extraction of high-temperature air; and 

17.  The device of claim 16, wherein the first air extraction duct is configured for the first selective extraction of the contaminated air, the air discharge system further comprising: 
a second air extraction duct (352) configured for the second selective extraction of the high-temperature air.  
19.  The device of claim 16, wherein the machine is a direct printing machine [0001], the contaminated air is print mist ( [0023], [0030], mist extraction), and the high-temperature air is air heated by light sources for at least one of hardening or curing of inks ( [0024], UV lamps for curing).  
20.  The device of claim 16, wherein the device is configured to create a first pressure within the machine that is greater that a second pressure exterior to the machine [0025].  
21.  The device of claim 16, further comprising at least one of: 
an air purification unit for purifying air extracted through the air discharge system [0029]; or 
an air cooling unit [0011] for cooling air to be supplied to the interior of the machine.  
23.  The device of claim 16, wherein one or more structural machine components of the machine are configured as air ducts for at least one of the supplying of the air to 
25. The device of claim 16, wherein the air discharge system comprises a central discharge in a ceiling region of the interior of the machine for the extraction of air from the interior of the machine (120 is capable of discharging or supplying air, see also the embodiment of fig. 4, element 420 with a central air flow unit that is capable of supplying or discharging air).
26.  The device of claim 16, wherein the air supply system comprises a plurality of air supply openings for selective supply of air to the interior of the machine (120).  
27.  The device of claim 26, wherein a majority of the plurality of air supply openings are arranged in a bottom region of the interior of the machine (openings 351 and 352 are capable of supplying air or discharging air).  
28.  The device of claim 26, wherein one or more of the plurality of air supply openings comprise a control valve for regulating the supply of air to the interior of the machine [0033].  
29.  The device of claim 16, wherein the device comprises a plurality of air outlet openings that permit air to escape from the interior of the machine to a space surrounding the machine (fig. 1).  
30.  A method for climate control of an interior of a machine in a food and beverage industry (fig. 1), the method comprising: 
discharging air from the interior of the machine via a first air extraction duct (fig. 3, element 351), wherein contaminated air or high-temperature air is selectively extracted at components of the machine via the first air extraction duct; and 

31.  The method of claim 30, wherein the first air extraction duct selectively extracts the contaminated air at the components of the machine, the method further comprising: 
discharging the air from the interior of the machine by way of a second air extraction duct, wherein the high-temperature air is selectively extracted at the components of the machine via the second air extraction duct (352).  
32.  The method of claim 30, wherein the machine is a direct printing machine [0001], the contaminated air is print mist ( [0023], [0030] ), and the high-temperature air is air heated by light sources for at least one of hardening or curing of inks [0024].  
33.  The method of claim 30, wherein the discharged air is at least one of purified, temperature-controlled [0011], dried, or humidified before at least a portion of the air discharged from the interior of the machine is again returned to the interior of the machine.  
34.  The method of claim 30, wherein the supplying of the air to the interior of the machine creates a first pressure in the interior of the machine that is greater than a second pressure external to the machine [0025], wherein air from the interior of the machine is purged via air outlet openings of the machine to a space surrounding said machine (figs. 1 and 3, [0007] ).  
35.  A direct printing machine for use in a food and beverage industry for printing onto containers [0005], the direct printing machine comprising: 
a device for climate control, the device comprising: 

a first air extraction duct configured for first selective extraction of contaminated air (351); or 
a second air extraction duct (352) configured for second selective extraction of high-temperature air; and 
an air supply system for supplying air to the interior of the direct printing machine (120, 210), wherein the supplied air comprises at least one of fresh air or purified extracted air (fresh air).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lauterbach as applied above and further in view of Hoge et al. (CA 2,285,885).
Lauterbach does not disclose a carbon filter.
However, Hoge et al. discloses the use of carbon filters to purify ambient air entering a printing device.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use a carbon filter as the disclosed filter in Lauterbach for the purpose of purifying ambient air entering the device (Abstract, Hoge et al.). 

Allowable Subject Matter
Claims 18 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Julian D Huffman whose telephone number is (571)272-2147. The examiner can normally be reached Monday through Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JULIAN D HUFFMAN/Primary Examiner, Art Unit 2896